Citation Nr: 0940750	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for discoid lupus.

2.  Entitlement to an initial compensable rating for chronic 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served honorably on active duty from October 1976 
to January 1985 and from January 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
sinusitis and assigned a non-compensable rating from 
September 2005 and denied service connection for lupus.  

In December 2008, the Board remanded this case for the 
Veteran to be scheduled for a Board hearing.  In July 2009, 
the Veteran testified before the undersigned via video 
conference from the RO.

The issue of entitlement to a compensable rating for 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Discoid lupus erythematosus (DLE) is attributable to service.  


CONCLUSION OF LAW

DLE was incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim as to service connection for DLE is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.


Service Connection for DLE

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, systemic erythematosus lupus will be presumed to 
have been incurred in or aggravated by service if it had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reveal multiple treatment 
documentations of skin rashes of unknown etiology and eczema, 
which affected multiple body areas.  On separation 
examination, on the Report of Medical History, the Veteran 
reported a skin disorder.  Post-service, the Veteran 
continued to have multiple skin problems including eczema, 
lentigo, acne, and psoriasis.  In an October 2002 rating 
decision, service connection for eczema was granted.  

Thereafter, the Veteran was diagnosed as having DLE.  In May 
2007, the Veteran was afforded a VA examination.  The claims 
file was not reviewed.  It was noted that DLE was diagnosed 
initially in 2003.  Physical examination yielded diagnoses of 
DLE, eczema, multiple lentigo, and psoriasis of the elbows 
and knees.  Photographs were taken.  

In a November 2008 letter, two VA physicians indicated that 
the Veteran was initially treated for eczema during service, 
but later her lesions were discovered to be DLE.  In a 
December 2008 letter, a VA physician indicated that the 
Veteran's DLE was worsening.  In a July 2009 letter, yet 
another VA physician indicated that the Veteran initially 
presented with DLE lesions of the left ear and chest in 1980 
(during service), but she was told that she had a rash or 
eczema.  There was no biopsy or blood work at that time and a 
formal diagnosis of DLE was not made until 2003.  The 
examiner stated that the appellant's DLE was aggravated by 
the conditions of her training in the military and there was 
a delay in the diagnosis at that time.  

In sum, the competent medical evidence shows that the 
Veteran's DLE had its onset during service.  The Board 
attaches significant probative value on the VA opinions.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, the evidence supports the Veteran's claim, and 
service connection for DLE is granted.


ORDER

Service connection for DLE is granted.  


REMAND

The Veteran was granted service connection for sinusitis and 
a non-compensable rating was assigned, effective September 
2005.

Sinusitis (pansinusitis, ethmoid, frontal, maxillary, 
sphenoid, Diagnostic Codes 6510 through 6514) is rated under 
a general rating formula that provides a 50 percent rating 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.

A 30 percent rating is provided for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting may be rated 10 percent.

Sinusitis detected by X-ray only is rated 0 percent.  Note:  
An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97,

At her hearing, the Veteran testified that she has multiple 
non-incapacitating episodes per years.  She also reported 
having purulent discharge and using antibiotics.  The Veteran 
has not been afforded a VA examination regarding her 
sinusitis.  As the Veteran has asserted that his service-
connected disability has worsened, she should be afforded a 
VA examination in compliance with VA's duty to assist.  See 
generally Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

As the case must be remanded for the foregoing reason, and 
the Veteran apparently receives ongoing treatment at the 
Miami VA treatment facility, her recent treatment records 
should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's treatment records for sinusitis 
from the Miami VA treatment facility, 
dated from May 2008 forward.

2.  Thereafter, schedule the Veteran for 
a VA sinus examination.  Any indicated 
tests should be accomplished.  The 
examiner should review the claims folder 
prior to examination.  

The examiner should state if the Veteran 
has non-incapacitating or incapacitating 
episodes of sinusitis and the frequency 
and duration of each type.  

The examiner should state if the Veteran 
has required antibiotic treatment, and, 
if so, the frequency and duration of this 
type of treatment.  

The examiner should indicate if the 
Veteran has headaches, pain, and purulent 
discharge or crusting.

The examiner should also indicate if the 
Veteran has osteomyelitis or near 
constant sinusitis (characterized by 
headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting).

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Finally, the AMC should readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


